NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                          2008-1205

                                       CELERITY, INC.,

                                                Plaintiff/Counterclaim Defendant-Appellee,

                                               v.

              ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC.,

                                                Defendant/Counterclaimant-Appellant,

                                              and

                              ULTRA CLEAN HOLDINGS, INC.,

                                                Defendant-Appellant.

         Keith L. Slenkovich, Thelen LLP, of San Jose, California, argued for
plaintiff/counterclaim defendant-appellee. With him on the brief were Robert E. Camors, Jr.,
Christopher L. Ogden, Karin M. Frenza, and Tomomi K. Harkey.

      Paul J. Andre, King & Spalding LLP, of Redwood Shores, California, argued for
defendant/counterclaimant-appellant and defendant-appellant. With him on the brief were
Lisa Kobialka and Amy Sun.

Appealed from: United States District Court for the Northern District of California

Judge Maxine M. Chesney
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-1205

                                 CELERITY, INC.,
                                                     Plaintiff/Counterclaim Defendant-
                                                     Appellee,
                                          v.

          ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC.,

                                                     Defendant/Counterclaimant-
                                                     Appellant,

                                        and

                         ULTRA CLEAN HOLDINGS, INC.,

                                                     Defendant-Appellant.


                                  Judgment

ON APPEAL from the       United States District Court for the Northern District of
                         California

in CASE NO(S).           05-CV-4374 and 05-CV-3560

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, DYK, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED: October 9, 2008                    / s /Jan Horbaly
                                         Jan Horbaly, Clerk